Case 1:19-cv-00953-AT-SDA Document 62 Filed 04/01/21 Page 1 of 2
              Case 1:19-cv-00953-AT-SDA Document 62 Filed 04/01/21 Page 2 of 2




      surviving claims into a single action, to promote judicial economy and avoid the possibility of
      inconsistent judgments among the three related cases.

              On March 12, 2021, Your Honor issued a final determination concerning the parties’
      objections to the R&R in the 2018 Action, and granted plaintiff leave to amend certain claims in
      that pleading once more, until March 26, 2021. On March 27, 2021, plaintiff filed her Fourth
      Amended Complaint in the 2018 Action (Docket No. 138), but it was rejected by the clerks’ office
      due to the inclusion of additional claims and causes of action that were beyond the leave granted
      by the Court’s prior Order.

              Today, March 31, 2021, the parties appeared for a telephone conference with Magistrate
      Judge Aaron to discuss the status of the 2018 Action, the clerk’s rejection of plaintiff’s new
      pleading, and how to proceed with the two related matters, specifically the 2019 Action and the
      2020 Action. Magistrate Judge Aaron informed the parties that only the 2018 Action had been
      referred to him for general pre-trial matters and thus any application concerning the related cases,
      including the instant extension request, should be addressed to Your Honor. The parties then
      discussed the clerks’ rejection of plaintiff’s Fourth Amended Complaint, based on the inclusion of
      new causes of action. Plaintiff informed the Court that these additional claims were, in fact, related
      to the 2019 Action. The parties then addressed the possibility of consolidating all three matters
      into a single proceeding, in an effort to streamline motion practice, discovery, and avoid the
      possibility of inconsistent judgments. Magistrate Judge Aaron then set a briefing schedule for
      Defendants’ motion to consolidate, which is currently due on April 20, 2021.

              Given the significant overlap between the operative complaints in the 2018 Action, the
      2019 Action, and the 2020 Action, the duplicative discovery, responsive pleadings, and motion
      practice that will occur in all three cases, and the fact that plaintiff has already attempted to include
      claims from the 2019 Action in her operative pleading for the 2018 Action, Defendants’ anticipated
      motion for consolidation is very strong and, we believe, offers the most efficient and effective
      method of litigating these related cases. In addition, the requested extension would also prevent
      Defendants from incurring unnecessary costs in preparing responses in the 2019 Action and 2020
      Action, which would be largely duplicative of their response in the 2018 Action. As such,
      Defendants respectfully request that their deadline to file a response to the complaints in the 2019
      Action and the 2020 Action be adjourned until after resolution of Defendants’ motion to
      consolidate. Should consolidation be granted, the parties could then resolve the pending issues
      related to plaintiff’s Fourth Amended Complaint in the 2018 Action, to which Defendants’ could
      respond with a single filing.


GRANTED in part, DENIED in part. WSGI shall respond to the amended complaint in Case No. 19 Civ. 953 and
Drs. Distler and Pou shall respond to the complaint in Case No. 20 Civ. 9141 20 days after WSGI’s motion to
consolidate in Case No. 18 Civ. 1005 is resolved.

SO ORDERED.

Dated: April 1, 2021
       New York, New York
